IN THE SUPREME COURT OF THE STATE OF NEVADA


                FRANK ANOBILE; AND TRUE NIGHT                          No. 69910
                CLUB,
                Petitioners,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF                                     FILED
                CLARK; STEVEN D. GRIERSON,
                COURT CLERK; AND THE
                                                                             APR 1 5 2016
                HONORABLE JAMES CROCKETT,                                   TRACE K. UNDEMAN
                                                                         CLERK OF 3UPIREIVIE COURT

                DISTRICT JUDGE,                                         BY
                                                                              DEPUTY CLERK
                Respondents,
                and
                U.S. BANK N.A.; AND MARIA
                BALLESTEROS,
                Real Parties in Interest.




                      ORDER DENYING PETITION FOR WRIT OF MANDAMUS
                            This original petition for a writ of mandamus challenges a
                district court clerk's refusal to enter judgment pursuant to an accepted
                offer of judgment. Having considered the petition and supporting
                documents in this matter, we conclude that our extraordinary intervention
                is not warranted at this time. See Smith v. Eighth Judicial Dist. Court,
                107 Nev. 674, 677, 818 P.2d 849, 851 (1991) (noting that considering and
                issuing a writ "is purely discretionary with this court"). The district court
                has taken no action concerning the notice of acceptance of the offer of




SUPREME COURT
     OF
     NEVADA


(0) 1947A   e                                                                            ( I Zti
                                                                                        1-1
                judgment, and petitioners did not move the district court for relief prior to
                filing this writ petition. Accordingly, we
                            ORDER the petition DENIED.



                                                               ),



                                                             Douglas




                cc: Hon. James Crockett, District Judge
                     Anthony A. Zmaila Limited PLLC
                     The Heekin Law Firm
                     Maria Ballesteros
                     Holland & Hart LLP/Las Vegas
                     Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                       2
(0) 1947a e